UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE13G/A (Rule 13d–102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2 (Amendment No.1)* Green Earth Technologies, Inc. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 39303R102 (CUSIP Number) December 31, 2013 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d–1(b) o Rule 13d–1(c) x Rule 13d–1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 174903104 1) Names of Reporting Person Techtronic Industries Co. Ltd. 2) Check the Appropriate Box if a Member of a Group (a)o (b)o 3) SEC Use Only 4) Citizenship or Place of Organization Hong Kong 5) Sole Voting Power 27,665,667 NUMBER OF SHARES BENEFICIALLY 6) Shared Voting Power 0 OWNED BY EACH REPORTING PERSON WITH 7) Sole Dispositive Power 27,665,667 8) Shared Dispositive Power 0 9) Aggregate Amount Beneficially Owned by Each Reporting Person 27,665,667 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares(See Instructions) o Percent of Class Represented by Amount in Row 9 17.2% Type of Reporting Person CO 2 Item 1(a) Name of Issuer Green Earth Technologies, Inc. Item 1(b) Address of Issuer's Principal Executive Offices. 1136 Celebration Boulevard Celebration, FL 34747 Item 2(a) Name of Person Filing. The person filing this Schedule 13G/A is Techtronic Industries Co. Ltd. Item 2(b) Address of Principal Business Office or, if None, Residence. 24/F, CDW Building 388 Castle Peak Road Tsuen Wan, N.T., Hong Kong Item 2(c) Citizenship. Techtronic Industries Co. Ltd. is a Hong Kong corporation. Item 2(d) Title of Class of Securities. Common Stock, par value $0.001 Item 2(e) CUSIP Number. 39303R102 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. (a) Amount Beneficially Owned: 27,665,667 (b) Percent of Class: 17.2% (based on 160,517,604 shares of Common Stock outstanding as of November 8, 2013, as disclosed by Green Earth Technologies, Inc. in its Form 10-Q filed with the Securities and Exchange Commission on November 8, 2013) (c) Number of Shares as to Which Such Person Has: (i) Sole Power to Vote or to Direct the Vote: 27,665,667 3 (ii) Shared Power to Vote or to Direct the Vote: 0 (iii) Sole Power to Dispose or Direct the Disposition of: 27,665,667 (iv) Shared Power to Dispose or Direct the Disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More Than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certifications. Not applicable. 4 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 7, 2014 TECHTRONIC INDUSTRIES CO. LTD. By Dyann L. Kostello Print Name:Dyann L. Kostello Title: Vice President and General Counsel 5
